COBB, Judge.
The appellants, hereinafter collectively referred to as Jayshri, challenge the trial court’s grant of attorney’s fees in the aggregate amount of $26,750.00 to counsel for the appellee, M.B.N.I., Inc., for the latter’s defense of an unsuccessful counterclaim filed against it by Jayshri. We reject Jayshri’s argument that the trial court erred in assessing any fee at all; we find there was a contractual basis for such an award.
We do agree, however, with the appellant’s second point: the fee award was excessive because it was based on an allowance by the court for 214 hours whereas the evidence of the appellee’s own expert was that the reasonable number of hours for defense of the counterclaim would total 178. This would result in a reduction of the trial court’s fee award to $22,250.00. We reverse and remand for entry of a corrected final judgment.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
W. SHARP and HARRIS, JJ., concur.